Title: To Thomas Jefferson from John Wickham, 22 June 1798
From: Wickham, John
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 22d. June 1798.
          
          By your Letter of the 15th. I find I did not make myself understood in my reply to your Letter requesting an Extension of the Time of payment of your Debt to Mr. Welch—though Counsel for Welch in all his Suits in the superior Courts I have nothing to do with the Collection of his Debts, that Business is done exclusively by Mr. Waller, to whom You will be pleased to address yourself on the Subject—I return You the order on Mr. Hooper which no doubt Mr. Waller will readily receive from You—
          With much respect & Esteem I am Your obedt. Sevt
          
            Jno Wickham
          
        